Citation Nr: 0030161	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 12, 1996, 
for entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1968 to July 
1970 and November 1990 to April 1991.  This matter came 
before the Board of Veterans' Appeals (Board) originally on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran relocated and the veteran file was transferred to 
the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was notified by a letter dated January 3, 
1995, of the denial of service connection for PTSD.

2.  The veteran filed a notice of disagreement with the 
January 1995 notice in January 1995.

3.  The RO issued a statement of the case concerning the 
denial of service connection for PTSD on April 24, 1995.

4.  The RO did not receive a request for an extension of time 
within which to file the substantive appeal.

5.  A VA Form 9 was received by the RO in February 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 
1996, for entitlement to service connection for PTSD have not 
been met.  38 C.F.R. § 3.400.  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to February 12, 1996, for service connection for PTSD.  
He believes that service connection should be effective from 
May 1991 when he originally filed a claim for service 
connection for PTSD. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400.  

The RO received the veteran's claim for entitlement to 
service connection for PTSD in May 1991.  A June 1992 rating 
action denied service connection for PTSD.  The veteran was 
notified later that month.  The veteran and his spouse 
continued to submit statements and evidence including an 
October 1991 application for benefits and a July 1992 notice 
of disagreement (NOD) signed by the veteran's spouse.  During 
this time, the RO attempted to secure service records.  

A December 1994 rating action continued the denial of service 
connection for PTSD.  Notification was sent on January 3, 
1995.  The veteran submitted a NOD later that month.  A NOD 
is "[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result."  38 C.F.R. § 20.201.  To be valid, 
an NOD must have been filed with the RO by the claimant or 
representative within "one year from the date of mailing of 
notice of the result of initial review and determination" 
made by the RO.  Hamilton v. Derwinski, 4 Vet. App. 528 
(1993); 38 U.S.C.A. § 7105(b)(1).

The RO issued a statement of the case (SOC) in April 1995.  
At the request of the veteran his claims file was transferred 
to different ROs in December 1995 and in January 1996.  

The record contains a memorandum, dated February 15, 1996, 
from the veteran's representative, with several attachments, 
including a letter dated February 1, 1996, from the veteran's 
spouse and a VA Form 9, also dated February 1, 1996.  The 
memorandum is marked with two date stamps: one indicates 
receipt by "VARO 317" on February 15, 1996, and the other 
indicates receipt by the administrative division of the San 
Juan RO on March 27, 1996.  The attached letter from the 
veteran's spouse was addressed to the veteran's 
representative and is marked with a date stamp indicating 
receipt by the "DAV Nat'l Office St. Petersburg, FL" on 
February 12, 1996.  

The RO continued to develop the veteran's claim.  Based on a 
November 1998 VA examination, a January 1999 rating decision 
granted service connection for PTSD, 100 percent disabling, 
effective from November 1998 (date entitlement arose).  An 
April 1999 rating action determined that the effective date 
of the grant of service connection for PTSD was February 12, 
1996, the date of the receipt of the reopened claim.  

The veteran argues that he received a statement of the case 
that did not contain his dates of service from his second 
period of duty.  He adds that he reported this omission to a 
VA contact officer, and was advised by the VA officer to 
delay filing a VA Form 9 until a corrected SOC was issued.  
The veteran also claims that the movement of his claims file 
also contributed to the delay in submitting the substantive 
appeal. 

While the veteran argues that the effective date should be 
May 1991, the date of the original claim, an SOC was issued 
in April 1995 that referred to PTSD; however, the veteran 
failed to file a timely substantive appeal regarding that 
issue.  After an appellant receives the SOC, he must file a 
formal appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issue 
of service connection for PTSD.  Furthermore, the claims file 
does not contain a request for correction of the SOC.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

As neither the veteran nor his representative perfected an 
appeal within one year after notification of the December 
1994 rating decision or within 60 days of the April 1995 SOC, 
the December 1994 rating decision was final.  The RO has 
assigned an effective date of February 12, 1996, using the 
receipt of the documents from the veteran's representative in 
February 1996 as the date of the reopened claim.  The record 
does not provide a basis for finding receipt of a claim for 
service connection for PTSD following the final December 1994 
rating decision earlier than February 12, 1996.  Accordingly, 
an effective date for service connection prior to February 
12, 1996, is not warranted.



ORDER

Entitlement to an effective date prior to February 12, 1996, 
for entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


